DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed March 4, 2021.  Claims 20, 21, 30–33, 35–40, 42, 43, and 45–47 are amended; and claims 34, 41, and 44 are canceled.  Currently, claims 20, 21, 30–33, 35–40, 42, 43, and 45–47 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments are sufficient to overcome the previous objection to claims 20, 31, 32, 35, 38, 39, 42, 46, and 47 for informalities.  Accordingly, the previous objection to claims 20, 31, 32, 35, 38, 39, 42, 46, and 47 is withdrawn.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 42–47 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  More particularly, Applicant asserts that the amendments to claim 20 integrate the abstract idea into a practical application under Step 2A Prong Two.  Examiner disagrees.  Examiner submits that the steps for “generating” and “prompting” reflect abstract claim elements under Step 2A Prong One because the elements describe commercial interactions and/or managing personal behavior and recite certain methods of organizing human activity because the elements describe targeted marketing communications.  As a result, the steps for “generating” and “prompting” are not additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.  Further, although the “querying” step recites an additional element for consideration under Step 2A Prong Two, querying a data storage device is an insignificant data gathering step.  Accordingly, Examiner maintains the previous rejection and directs Applicant to the relevant analysis below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are directed to newly amended subject matter.  As a result, Applicant’s remarks are moot in view of the updated grounds of rejection presented below.
However, Examiner notes that Applicant’s assertion that the Underwood reference does not disclose quantization based in part on utilization of less expensive service alternatives is not persuasive.  As noted by Applicant, the action score of Underwood “depends on the intervention candidate’s prior consumption of certain health care services.”  Paragraph 38 of Underwood further discloses a database that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, 30–33, 35–40, 42, 43, and 45–47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 20, 21, 30–33, 35–40, 42, 43, and 45–47 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 20 recites an abstract idea.  Claim 20 includes limitations reciting “determining a life stage associated with a target individual”; “determining an attitudinal segment associated with the target individual based at least in part on the consumer activation index of the target individual”; “determining a response model associated with the target individual”; “assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the consumer activation index, and the response model associated with the target individual”; “generating a personalized communication modality tailored to the target individual in response to the 
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations above recite certain methods of organizing human activity describing commercial interactions associated with advertising, marketing, or sales activities or behaviors and/or managing personal behavior or relationships or interactions between people because the elements describe a process for generating a personalized communication by segmenting an individual according to life stage, attitude, and response.  Additionally, the steps of “determining”, “determining”, “determining”, and “assigning” recite mental processes because the steps describe observations, evaluations, or judgments that could be practically performed in the mind.  As a result, claim 20 recites an abstract idea under Step 2A Prong One.
Claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  As a result, claims 35 and 42 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 20.
Similarly, claims 21, 30, 36, 37, and 43 further describe the process for generating a personalized communication and recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 20.  As a result, claims 21, 30, 36, 37, and 43 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 20 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 20 include a computer, at least one data storage device, 
As noted above, claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  Although claim 35 further recites a computer-readable medium and claim 42 recites a server coupled to one or more data storage devices, the additional elements, when considered in view of the claims as a whole, amount to no more than generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 35 and 42 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 20.
Claims 21, 30, 36, 37, and 43 do not recite any additional elements beyond those recited with respect to independent claims 20, 35, and 42.  As a result, claims 21, 30, 36, 37, and 43 do not recite any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Claims 31–33, 38–40, and 45–47 recite additional elements.  However, the additional elements of claims 31–33, 38–40, and 45–47 do not integrate the abstract idea into a practical application because the recited storage devices and display are generic computer components that are merely used as a tool to perform the recited 
With respect to Step 2B of the framework, claim 20 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 20 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 20 include a computer, at least one data storage device, and a step for “querying”.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea; and the step of querying is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies retrieving information as a well0understood, routine, and conventional function.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 20 does not recite any additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 35 and 42 recite substantially similar limitations to those presented with respect to claim 20.  Although claim 35 further recites a computer-readable medium and claim 42 recites a server coupled to one or more data storage devices, the additional elements amount to no more than generic computer components 
Claims 21, 30, 36, 37, and 43 do not recite any additional elements beyond those recited with respect to independent claims 20, 35, and 42.  As a result, claims 21, 30, 36, 37, and 43 do not recite any additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Claims 31–33, 38–40, and 45–47 recite additional elements.  However, the additional elements of claims 31–33, 38–40, and 45–47 do not amount to significantly more than the abstract idea because the recited storage devices and display are generic computer components that are merely used as a tool to perform the recited abstract idea; the step for “storing” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), wherein storing information is disclosed as well-understood, routine, and conventional; the steps for “keying” and “arranging” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), wherein electronic recordkeeping is disclosed as well-understood, routine, and conventional, and in further view of Applicant’s Specification, which describes the steps for “keying” and “arranging” in a manner that indicates that the additional elements are sufficiently well-known in the art (see, e.g. ¶ 44); and the function for displaying data is well-understood, routine, and conventional in view of see, e.g. ¶¶ 54–55).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 31–33, 38–40, and 45–47 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 20, 21, 30–33, 35–40, 42, 43, and 45–47 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 21, 30, 31, 35–38, 42, 43, 45, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (U.S. 2004/0103017) in view of Rosenberg (U.S. 2006/0282317), and Underwood et al. (U.S. 2005/0222867).
Claims 20, 35, and 42:  Reed discloses a method comprising: 

determining an attitudinal segment associated with the target individual based at least in part on consumer behavior (See paragraphs 64–66, wherein attitude is disclosed as a segmenting characteristic, and wherein attitude is “affected by brand experience … and involvement by category”); 
determining a response model associated with the target individual (See paragraphs 39 and 70-71, wherein a customer analytic record includes a response model score, and wherein response insights are “used to generate more predictive models regarding a customer’s behavior toward marketing offers”); and 
assigning the target individual to at least one of a predetermined set of segmentation groups in response to the life stage, the attitudinal segment, the behavior, and the response model associated with the target individual (See paragraphs 66-67, wherein segments are developed using attitude, behavior, and brand utility or category involvement, and wherein customers are implicitly assigned to the multi-dimensional segments; see also paragraph 64, wherein customer life-stage factors affect brand utility and category involvement).  Although Reed discloses customized marketing (See paragraph 70), Reed does not expressly disclose the remaining claim elements.
Rosenberg discloses a computer-implemented method (See FIG. 3) comprising generating a personalized communication modality tailored to the target individual in response to the segmentation group assigned to the target individual, wherein 
prompting the communication with the target individual in accordance with the customized message content (See paragraph 38, in view of paragraphs 35–37, wherein user answers prompt customized message content communications).
Reed discloses a system directed to managing customer marketing interactions.  Rosenberg discloses a system directed to conversational advertising.  Each reference discloses a system directed to customized marketing.  The technique of generating personalized communication modalities is applicable to the system of Reed as they both share characteristics and capabilities, namely, they are directed to customized marketing.
One of ordinary skill in the art would have recognized that applying the known technique of Rosenberg would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rosenberg to the teachings of Reed would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customized marketing into similar systems.  Further, applying personalized communication modalities to Reed would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  

As disclosed above, Reed discloses a system directed to managing customer marketing interactions, and Rosenberg discloses a system directed to conversational advertising.  Underwood similarly discloses a system directed to providing user-specific health plans to reduce costs.  Each reference discloses a system directed to targeted messaging.  The technique of utilizing a consumer activation index is applicable to the systems of Reed and Rosenberg as they each share characteristics and capabilities; namely, they are directed to targeted messaging.
One of ordinary skill in the art would have recognized that applying the known technique of Underwood would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Underwood to the teachings of Reed and Rosenberg would have yielded predictable 
With respect to claim 35, Underwood further discloses a computer-readable medium comprising executable instructions (See paragraph 22, wherein local storage devices storing program instructions are implicitly disclosed).  With respect to claim 42, Underwood further discloses a server coupled to one or more data storage devices (See FIG. 1 and paragraph 22).
Claims 21, 36, and 43:  Reed discloses the method of claim 20, wherein generating the personalized communication modality further comprises: 
determining a communication medium for conveying the communication to the target individual in response to the segmentation group assigned to the target individual (See paragraph 73, wherein a marketing channel is determined for a given customer).  Reed does not expressly disclose the remaining claim elements.
Rosenberg discloses generating a tonal guideline for the communication to the target individual in response to the segmentation group assigned to the target individual (See paragraphs 35-37, wherein personalized promotional information is generated with respect to customized content and/or vocal accents and tones). 
One of ordinary skill in the art would have recognized that applying the known technique of Rosenberg would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 20.  
Claims 30 and 37:  Reed does not expressly disclose the elements of claim 30.
Rosenberg discloses wherein prompting the communication with the target individual in accordance with the customized message content comprises providing the generated tonal guidelines and the customized message content to an agent contacting the target individual over the personalized communication modality (See paragraphs 35–37, wherein an automated agent receives profile prompts when contacting a customer with customized messaging content and tone).
One of ordinary skill in the art would have recognized that applying the known technique of Rosenberg would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 20.
Underwood discloses wherein prompting the communication with the target individual in accordance with the customized message content comprises providing information to a person contacting the target individual (See paragraph 44, wherein an intervention case is assigned to a health care provider, and paragraphs 46–47, wherein the health care provider is prompted to contact the participant with all relevant information).
One of ordinary skill in the art would have recognized that applying the known technique of Underwood would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 20.
Claims 31, 38, and 46:  Reed discloses the computer-implemented method of claim 20, further comprising storing demographic information about the target individual in a plurality of data storage devices (See paragraph 68, wherein demographic data is 
Underwood discloses storing demographic information about the target individual and the past clinical decisions, service decisions and health plan utilization associated with the target individual in the at least one data storage device (See FIG. 1 and paragraph 23, wherein health information is stored on a plurality of databases; see also paragraph 45, wherein demographic information is accessed).
One of ordinary skill in the art would have recognized that applying the known technique of Underwood would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 20.
Claim 45:  Reed does not expressly disclose the elements of claim 45.
Rosenberg discloses a display device coupled to the server, the display device configured to display the communication to the target individual (See FIG. 3 and paragraph 24, wherein a computer generated display is presented to the user).
One of ordinary skill in the art would have recognized that applying the known technique of Rosenberg would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 20.

Claims 32, 33, 39, 40, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (U.S. 2004/0103017) in view of Rosenberg (U.S. 2006/0282317), and Underwood et al. (U.S. 2005/0222867), and in further view of Rousso et al. (U.S. 2010/0057556).
Claims 32, 39, and 47:  As disclosed above, Reed, Rosenberg, and Underwood disclose the elements of claims 20 and 31.  Although Reed and Underwood disclose the recited demographic and health information (See citations above), Reed, Rosenberg, and Underwood do not expressly disclose the remaining claim elements.
Rousso discloses keying the information to a common field or identifier (See paragraph 452, wherein information is interconnected via a key field).
As disclosed above, Reed discloses a system directed to managing customer marketing interactions, Rosenberg discloses a system directed to conversational advertising, and Underwood similarly discloses a system directed to providing user-specific health plans to reduce costs.  Rousso discloses a system directed to managing marketing leads.  Each reference discloses a system directed to targeted messaging.  The technique of utilizing common field keys is applicable to the systems of Reed, Rosenberg, and Underwood as they each share characteristics and capabilities; namely, they are directed to targeted messaging.
One of ordinary skill in the art would have recognized that applying the known technique of Rousso would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rousso to the teachings of Reed, Rosenberg, and Underwood would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate targeted messaging into similar systems.  Further, applying common field keys to Reed, Rosenberg, and Underwood would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 33 and 40:  Reed, Rosenberg, and Underwood do not expressly disclose the elements of claim 33.
Rousso discloses arranging the at least one data storage device in a RAID configuration (See paragraph 429, wherein a RAID configuration is disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Rousso would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623